DETAILED ACTION

This Office Action is a response to an application filed on 05/13/2021, in which claims 1-6 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 2 and 4 objected to because of the following informalities: 
Please correct claim 2, line 2, from “… the one direction by based on…” to “… the one direction 
Please correct claim 4, line 2, from “… the one direction by based on…” to “… the one direction 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 11,039,164 in view of Wendt (US 2002/0082498 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant # 17/319,997
Patent No. 11,039,164
An encoder comprising: 
An encoder that encodes a video, the encoder comprising: 
memory; and 
a processor connected to the memory and configured to: 5
circuitry; and 
memory connected to the circuitry, wherein, in operation, the circuitry: 
correct a base motion vector using a correction value in one direction selected from among fixed directions; and
corrects a base motion vector using a correction value in a fixed direction; and 

encodes a current partition, using the base motion vector corrected, 
wherein the correction value is specified by a first parameter and an index from 10among indexes, the first parameter indicating a table to be selected from among a plurality of tables each including correction values, the indexes indicating respective correction values included in the table indicated by the first parameter, 
wherein the correction value is specified by a first parameter and an index from among indexes, the first parameter indicating a table to be selected from among a plurality of tables each including correction values, the indexes indicating respective correction values included in the table indicated by the first parameter, 
in each of the plurality of tables, a smaller correction value among the 15correction values is assigned a smaller index among the indexes, and 
in each of the plurality of tables, a smaller correction value among the correction values is assigned a smaller index among the indexes, and 
minimum correction values respectively included in each of the plurality of tables are different from each other.
minimum correction values included in each of the plurality of tables are different from each other.


Claims 4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting for the same rational mentioned above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US 2018/0084260 A1) in view of Suzuki (US 2009/0279799 A1).

Regarding claim 1, Chien discloses: An encoder (see Fig. 2) comprising: 
memory (see paragraph 59); and
a processor connected to the memory and configured to (see paragraph 59 and 66); 
encode a current partition using the base motion vector (see Fig. 2 and paragraph 181).
Chien does not disclose: correct a base motion vector using a correction value in one direction selected from among fixed directions; and 

the correction value is specified by a first parameter and an index from among indexes, the first parameter indicating a table to be selected from among a plurality of tables each including values, the indexes indicating respective correction values included in the table indicated by the first parameter, 
in each of the plurality of tables, a smaller correction value among the correction values is assigned a smaller index among the indexes, and 
minimum correction values respectively included in each of the plurality of tables are different from each other. 
However, Suzuki from the same or similar endeavor discloses: correct a base motion vector using a correction value in one direction selected from among fixed directions (see Suzuki, paragraph 125); and 
code a current partition using the base motion vector corrected (see paragraph 125 and Fig. 2), 
the correction value is specified by a first parameter (see Suzuki, paragraph 51, the index table that is set in advance) and an index from among indexes (see Suzuki, the indices of the index table), the first parameter indicating a table to be selected from among a plurality of tables each including values (see Suzuki, paragraph 126, MV correction table is set base on different criteria), the indexes indicating respective correction values included in the table indicated by the first parameter (see Suzuki, paragraph 51), 
 (see Suzuki, paragraph 125-126), and 
minimum correction values respectively included in each of the plurality of tables are different from each other (see Suzuki, Fig. 2, and paragraph 93 and 100). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to “correct a base motion vector using a correction value in one direction selected from among fixed directions; and code a current partition using the base motion vector corrected, the correction value is specified by a first parameter and an index from among indexes, the first parameter indicating a table to be selected from among a plurality of tables each including values, the indexes indicating respective correction values included in the table indicated by the first parameter, in each of the plurality of tables, a smaller correction value among the correction values is assigned a smaller index among the indexes, and minimum correction values respectively included in each of the plurality of tables are different from each other” as taught by Suzuki in the video coding system taught by Chien to provide an image processing apparatus and image processing method, which can execute frame interpolation processing without imposing a heavy load on a processor (see Suzuki, paragraph 8).

Regarding claim 2, the combination Chien and Suzuki discloses: The encoder according to claim 1, wherein
(see Suzuki, paragraph 126).

Regarding claims 3-4, claims 3-4 are drawn to a decoder having limitations similar to the encoder claimed in claims 1-2 treated in the above rejections. Therefore, method claims 3-4 correspond to apparatus claims 1-2 and are rejected for the same reasons of anticipation as used above.

Regarding claims 5-6, claims 5-6 are drawn to methods having limitations similar to the encoder claimed in claims 1-2 treated in the above rejections. Therefore, method claims 5-6 correspond to encoder claims 1-2 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483